
 
Exhibit 10.14


FORM OF INVESTOR WARRANT


WARRANT NO.__


WARRANT TO PURCHASE SHARES
OF COMMON STOCK OF
Across America Financial Services, Inc
(pending name change to Omni Bio Pharmaceutical, Inc.)




Warrant to Purchase _____ Shares
(subject to adjustment as set forth herein)




Exercise Price $0.50 Per Share
(subject to adjustment as set forth herein)


VOID AFTER 5 P.M., MST, TIME, March 31, 2014




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR REGISTERED OR QUALIFIED UNDER
ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION FILED IN
ACCORDANCE WITH THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT.




Across America Financial Services, Inc. (whose name is being changed to Omni Bio
Pharmaceutical, Inc.), 5350 S. Roslyn St., Suite 400, Greenwood Village,
Colorado 80111 (the "Company"), hereby certifies that, for value received,
«Name», «Address», «City_», «State_» «Zip», (who, together with any subsequent
holder of the Warrant, is referred to as the "Holder"), is entitled, subject to
the terms and conditions set forth below, to purchase from the Company at any
time before 5 p.m., MST time, on March 31, 2014 ("Expiration Date")(five years
from date of issue), up to «Amount_50_word» («Amount_50») shares of the
Company's $.001 par value Common Stock (the "Shares") at a purchase price of
$0.50 per Share (the "Exercise Price").


The term "Warrant" as used herein shall include this Warrant and any Warrants
issued in substitution for or replacement of this Warrant, or any Warrants into
which this Warrant may be divided or exchanged.  The number and character of the
securities purchasable upon exercise of this Warrant and the Exercise Price are
subject to adjustment as provided below.


This Warrant may be assigned, transferred, sold, offered for sale, or exercised,
in whole or in part, by the Holder upon compliance with all the pertinent
provisions hereof.


 

--------------------------------------------------------------------------------

 




1.
 
Exercise of Warrant.

 
 
(a)
Subject to the other terms and conditions of this Warrant, the purchase rights
evidenced by this Warrant may be exercised in whole or in part at any time, and
from time to time before the Expiration Date, by the Holder's presentation and
surrender of this Warrant to the Company at its principal office or at the
office of the Company's stock transfer agent, if any, accompanied by a duly
executed Notice of Exercise, in the form attached to and by this reference
incorporated in this Warrant as Exhibit A, and by payment of the aggregate
Exercise Price, in immediately available funds, for that number of Warrant
Securities specified in the Notice of Exercise.  In the event this Warrant is
exercised in part only, as soon as is practicable after the presentation and
surrender of this Warrant to the Company for exercise, the Company shall execute
and deliver to the Holder a new Warrant, containing the same terms and
conditions as this Warrant, evidencing the right of the Holder to purchase that
number of Warrant Securities as to which this Warrant has not been exercised.



 
(b) Upon receipt of this Warrant by the Company as described in subsection (a)
above, the Holder shall be deemed to be the holder of record of the Warrant
Securities issuable upon such exercise, notwithstanding that the transfer books
of the Company may then be closed or that certificates representing such Warrant
Securities may not have been prepared or actually delivered to the Holder.

 
2.
 
Exchange, Assignment or Loss of Warrant.

 
 
(a)
This Warrant may be sold, transferred or assigned at any time, in whole or in
part, if (i) the transfer is by operation of law as a result of the death of any
Holder to whom all or a portion of this Warrant may be transferred, (ii) the
transfer is to any successor of the Holder's business and (iii) to such other
persons for which transaction an exemption from the registration requirements of
the Act can be established to the satisfaction of the Company.  All sales,
transfers, assignments or hypothecations of this Warrant must be in compliance
with Section 8 hereof.  Any assignment or transfer of this Warrant shall be made
by the presentation and surrender of this Warrant to the Company at its
principal office or the office of its transfer agent, if any, accompanied by a
duly executed Assignment Form, in the form attached to and by this reference
incorporated in this Warrant as Exhibit B.  Upon the presentation and surrender
of these items to the Company, the Company, at its sole expense, shall execute
and deliver to the new Holder or Holders a new Warrant or Warrants, containing
the same terms and conditions as this Warrant, in the name of the new Holder or
Holders as named in the Assignment Form, and this Warrant shall at that time be
canceled.



 
- 2 -

--------------------------------------------------------------------------------

 




 
(b)
This Warrant, alone or with other Warrants containing the same terms and
conditions and owned by the same Holder, is exchangeable at the option of the
Holder but at the Company's sole expense, at any time prior to its expiration
either by its terms or by its exercise in full upon presentation and surrender
to the Company at its principal office or at the office of its transfer agent,
if any, for another Warrant or other Warrants, of different denominations but
containing the same terms and conditions as this Warrant, entitling the Holder
to purchase the same aggregate number of Warrant Securities that were
purchasable pursuant to the Warrant or Warrants presented and surrendered.  At
the time of presentation and surrender by the Holder to the Company, the Holder
also shall deliver to the Company a written notice, signed by the Holder,
specifying the denominations in which new Warrants are to be issued to the
Holder.



 
(c)
The Company will execute and deliver to the Holder a new Warrant containing the
same terms and conditions as this Warrant upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction, or
mutilation of this Warrant, provided that (i) in the case of loss, theft, or
destruction, the Company receives from the Holder a reasonably satisfactory
indemnification, and (ii) in the case of mutilation, the Holder presents and
surrenders this Warrant to the Company for cancellation.  Any new Warrant
executed and delivered shall constitute an additional contractual obligation on
the part of the Company regardless of whether the Warrant that was lost, stolen,
destroyed, or mutilated shall be enforceable by anyone at any time.

 
3.
 
Anti-Dilution Provisions.

 
 
3.1
Stock Splits, Dividends, Etc.

 
 
(a)
If the Company shall at any time subdivide its outstanding shares of Common
Stock (or other securities at the time receivable upon the exercise of the
Warrant) by recapitalization, reclassification or split-up thereof, or if the
Company shall declare a stock dividend or distribute shares of Common Stock to
its stockholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time combine the outstanding shares of Common Stock by
recapitalization, reclassification or combination thereof, the number of shares
of Common Stock subject to this Warrant immediately prior to such combination
shall be proportionately decreased.  Any such adjustment and adjustment to the
Exercise Price pursuant to this section shall be effective at the close of
business on the effective date of such subdivision or combination or if any
adjustment is the result of a stock dividend or distribution then the effective
date for such adjustment based thereon shall be the record date therefor.



 
- 3 -

--------------------------------------------------------------------------------

 




 
(b)
Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this section, the Exercise Price shall
be adjusted to the nearest cent by multiplying such Exercise Price immediately
prior to such adjustment by a fraction (x) the numerator of which shall be the
number of shares of Common Stock purchasable upon the exercise immediately prior
to such adjustment, and (y) the denominator of which shall be the number of
shares of Common Stock so purchasable immediately thereafter.



 
3.2
Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
reorganization of the Company (or any other corporation, the securities of which
are at the time receivable on the exercise of this Warrant) shall consolidate
with or merge into another corporation or convey all or substantially all of its
assets to another corporation, then, and in each such case, the Holder of this
Warrant upon the exercise at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the securities and property receivable upon the exercise of
this Warrant prior to such consummation, the securities or property to which
such Holder would have been entitled upon such consummation if such Holder had
exercised this Warrant immediately prior thereto; in each such case, the terms
of this Warrant shall be applicable to the securities or property received upon
the exercise of this Warrant after such consummation.



 
3.3
Certificate as to Adjustments.  In each case of an adjustment in the number of
shares of Common Stock receivable on the exercise of this Warrant, the Company
at its expense shall promptly compute such adjustment in accordance with the
terms of the Warrant and prepare a certificate executed by an officer of the
Company setting forth such adjustment and showing the facts upon which such
adjustment is based.  The Company shall forthwith mail a copy of each such
certificate to each Holder.  The failure to prepare or provide such certificate
shall not modify the rights of any party hereunder.

 
 
3.4
Notices of Record Date, Etc.  In case:

 
 
(a)
the Company shall take a record of the holders of its Common Stock (or other
securities at the time receivable upon the exercise of the Warrant) for the
purpose of entitling them to receive any dividend (other than a cash dividend at
the same rate as the rate of the last cash dividend theretofore paid) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities, or to receive any other
right; or



 
- 4 -

--------------------------------------------------------------------------------

 




 
(b)
of any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company shall mail or cause to be
mailed to each Holder a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any, to be fixed, as to which the holders of record
of Common Stock (or such other securities at the time receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up.  Such notice shall be mailed at least
twenty (20) days prior to the date therein specified, and this Warrant may be
exercised prior to said date during the term of the Warrant.



 
3.5
Threshold for Adjustments.  Anything in this section to the contrary
notwithstanding, the Company shall not be required to give effect to any
adjustment until the cumulative resulting adjustment in the Exercise Price
pursuant to Subsection 6.1.2 shall have required a change of the Exercise Price
by at least $.01, but when the cumulative net effect of more than one adjustment
so determined shall be to change the Exercise Price by at least $.01, such full
change in the Exercise Price shall thereupon be given effect.  No adjustment
shall be made by reason of the issuance of shares upon conversion rights, stock
issuance rights or similar rights currently outstanding or any change in the
number of treasury shares held by the Company.



4.
 
Reservation of Warrant Securities.  The Company hereby agrees that at all times
prior to the Expiration Date, it will have authorized and will reserve and keep
available for issuance and delivery to the Holder that number of Warrant
Securities that may be required from time to time for issuance and delivery upon
the exercise of the then unexercised portion of this Warrant and all other
similar Warrants then outstanding and unexercised and upon the exercise of any
Warrant Securities.



5.
 
Registration Under the Securities Act of 1933.

 
 
(a)
If at any time prior to the Expiration Date, the Company files a registration
statement with the United States Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended (the "Act"), or pursuant to any other act
passed after the date of this Agreement, which filing provides for the sale of
securities by the Company to the public, or files a Regulation A Offering
Statement under the Act, the Company shall offer to the Holder or Holders of
this Warrant and the holders of any Warrant Securities the opportunity to
register or qualify the Warrant (if prior to its expiration), Warrant Securities
and any Warrant Securities underlying the unexercised portion of this Warrant,
if any, at the Company's sole expense; provided, however, that in the case of a
Regulation A offering, the opportunity to qualify shall be limited to the amount
of the available exemption after taking into account the securities that
the  Company wishes to qualify.  Notwithstanding anything to the contrary, this
subsection (a) shall not be applicable to a registration statement on Forms S-4,
S-8 or their successors or any other inappropriate forms filed by the Company
with the United States Securities and Exchange Commission.



 
- 5 -

--------------------------------------------------------------------------------

 


 
 
 
The Company shall deliver written notice to the Holder or Holders of this
Warrant and to any holders of the Warrant Securities of its intention to file a
registration statement or Regulation A Offering Statement under the Act at least
60 days prior to the filing of such registration statement or offering
statement, and the Holder or Holders and holders of Warrant Securities shall
have 30 days thereafter to request in writing that the Company register or
qualify the Warrant, Warrant Securities, or the Warrant Securities underlying
the unexercised portion of this Warrant in accordance with this
subsection (a).  Upon the delivery of such a written request within the
specified time, the Company shall be obligated to include in its contemplated
registration statement or offering statement all information necessary or
advisable to register or qualify the Warrant, Warrant Securities or Warrant
Securities underlying the unexercised portion of this Warrant for a public
offering, if the Company does file the contemplated registration statement or
offering statement; provided, however, that neither the delivery of the notice
by the Company nor the delivery of a request by a Holder or by a holder of
Warrant Securities shall in any way obligate the Company to file a registration
statement or offering statement.  Furthermore, notwithstanding the filing of a
registration statement or offering statement, the Company may, at any time prior
to the effective date thereof, determine not to offer the securities to which
the registration statement or offering statement relates, other than the
Warrant, Warrant Securities and Warrant Securities underlying the unexercised
portion of this Warrant.


The Company shall comply with the requirements of this subsection (a) and the
related requirements of subsection (g) at its own expense.  That expense shall
include, but not be limited to, legal, accounting, consulting, printing, federal
and state filing fees, NASD fees, out-of-pocket expenses incurred by counsel,
accountants and consultants retained by the Company, and miscellaneous expenses
directly related to the registration statement or offering statement and the
offering.  However, this expense shall not include the portion of any
underwriting commissions, transfer taxes and the underwriter's accountable and
nonaccountable expense allowances attributable to the offer and sale of the
Warrant, Warrant Securities and the Warrant Securities underlying the
unexercised portion of this Warrant, all of which expenses shall be borne by the
Holder or Holders of this Warrant and the holders of the Warrant Securities
registered or qualified.

 
 
(b)
In the event that the Company registers or qualifies the Warrant, Warrant
Securities or the Warrant Securities underlying the unexercised portion of this
Warrant pursuant to subsection (a) above, the Company shall include in the
registration statement or qualification, and the prospectus included therein,
all information and materials necessary or advisable to comply with the
applicable statutes and regulations so as to permit the public sale of the
Warrant, Warrant Securities or the Warrant Securities underlying the unexercised
portion of this Warrant.  As used in subsection (a) of this Section 7, reference
to the Company's securities shall include, but not be limited to, any class or
type of the Company's securities or the securities of any of the Company's
subsidiaries or affiliates.



 
- 6 -

--------------------------------------------------------------------------------

 




 
(c)
In addition to the registration rights described in subsection (a) above, the
Company shall use its best efforts to register or qualify the Warrant and
Warrant Securities within ninety (90) days of the date of this Warrant.  The
Company shall deliver written notice to all Holders of this Warrant and holders
of Warrant Securities, if any, advising them that the Company is proceeding with
a registration statement or offering statement and that their Warrant and
Warrant Securities will be included therein.  The Company will supply all
information necessary or advisable for any such registration statements or
offering statements at its own expense.



 
(d)
As to each registration statement or offering statement, the Company's
obligations contained in this Section 7 shall be conditioned upon a timely
receipt by the Company in writing of the following:



 
(i)
Information as to the terms of the contemplated public offering furnished by and
on behalf of each Holder or holder intending to make a public distribution of
the Warrant, Warrant Securities or Warrant Securities underlying the unexercised
portion of the Warrant; and



 
(ii)
Such other information as the Company may reasonably require from such Holders
or holders, or any underwriter for any of them, for inclusion in the
registration statement or offering statement.



 
(e)
In each instance in which the Company shall take any action to register or
qualify the Warrant, Warrant Securities or the Warrant Securities underlying the
unexercised portion of this Warrant, if any, pursuant to this Section 7, the
Company shall do the following:



 
(i)
supply to Holder, or any successor or assign whose Warrant and Warrant
Securities are being registered or qualified, two (2) manually signed copies of
each registration statement or offering statement, and all amendments thereto,
and a reasonable number of copies of the preliminary, final or other prospectus
or offering circular, all prepared in conformity with the requirements of the
Act and the rules and regulations promulgated thereunder, and such other
documents as Holder shall reasonably request;



 
(ii)
cooperate with respect to (A) all necessary or advisable actions relating to the
preparation and the filing of any registration statements or offering
statements, and all amendments thereto, arising from the provisions of this
Section 7, (B) all reasonable efforts to establish an exemption from the
provisions of the Act or any other federal or state securities statutes, (C) all
necessary or advisable actions to register or qualify the public offering at
issue pursuant to federal securities statutes and the state "blue sky"
securities statutes of each jurisdiction that the Holders of the Warrant or
holders of Warrant Securities shall reasonably request, and (D) all other
necessary or advisable actions to enable the Holders of the Warrant and holders
of the Warrant Securities to complete the contemplated disposition of their
securities in each reasonably requested jurisdiction;



 
- 7 -

--------------------------------------------------------------------------------

 




 
(iii)
keep all registration statements or offering statements to which this Section 7
applies, and all amendments thereto, effective under the Act for a period of at
least nine (9) months after their initial effective date and cooperate with
respect to all necessary or advisable actions to permit the completion of the
public sale or other disposition of the securities subject to a registration
statement or offering statement; and



 
(iv)
indemnify and hold harmless each Holder of the Warrant, each holder of Warrant
Securities, and each underwriter within the meaning of the Act for each such
Holder or holder, from and against all losses, claims, damages, and liabilities,
including, but not limited to, any and all expenses reasonably incurred in
investigating, preparing, defending or settling any claim, arising from or
relating to (A) any untrue or alleged untrue statement of a material fact
contained in any registration statement or offering statement to which this
Section 7 applies, or (B) any omission or alleged omission to state a material
fact necessary to make the statements contained in a registration statement or
offering statement to which this Section 7 applies not misleading; provided,
however, that the indemnification contained in this provision (iv) shall not
apply if the untrue statement or omission, or alleged untrue statement or
omission, was the result of information furnished in writing to the Company by
the Holder, holder or underwriter seeking indemnification expressly for use in
the registration statement or offering statement at issue.  To the extent that
the indemnification contained in this provision applies, the Company also shall
indemnify and hold harmless each officer, director, employee, controlling person
or agent of an indemnified Holder, holder or underwriter.



 
(f)
In each instance in which pursuant to this Section 7 the Company shall take any
action to register or qualify the Warrant, Warrant Securities or the Warrant
Securities underlying the unexercised portion of this Warrant, prior to the
effective date of any registration statement or offering statement, the Company
and each Holder or holder of Warrants or Warrant Securities being registered or
qualified shall enter into reciprocal indemnification agreements, in the form
customarily used by reputable investment bankers with respect to public
offerings of securities, containing substantially the same terms as described in
subsection (e)(iv) above.  These indemnification agreements also shall contain
an agreement by the Holder or shareholder at issue to indemnify and hold
harmless the Company, its officers, directors from and against any and all
losses, claims, damages and liabilities, including, but not limited to, all
expenses reasonably incurred in investigating, preparing, defending or settling
any claim, directly resulting from any untrue statements of material facts, or
omissions to state a material fact necessary to make a statement not misleading,
contained in a registration statement or offering statement to which this
Section 7 applies, if, and only if, the untrue statement or omission directly
resulted from information provided in writing to the Company by the indemnifying
Holder or shareholder expressly for use in the registration statement or
offering statement at issue.



 
- 8 -

--------------------------------------------------------------------------------

 






 
(g)
The term "Majority Holder" as used in this Section 7 shall include any Holder,
any holder of Warrant Securities, or any combination of Holders and such holders
of Warrant Securities, if they hold, in the aggregate, unexercised Warrants plus
issued and outstanding Warrant Securities equal to more than 50% of the total of
(i) all Warrant Securities issued and outstanding as a result of the exercise of
the Warrant, and (ii) all Warrant Securities that may at that time be purchased
by exercising the unexercised portion of the Warrant.  For purposes hereof, a
Warrant entitling the Holder to purchase more than one Warrant Security shall be
deemed to hold Warrants equal to the number of Warrant Securities which may be
acquired pursuant to any such Warrant.



 
(h)
The Company's obligations described in this Section 7 shall continue in full
force and effect regardless of the exercise, surrender, cancellation or
expiration of this Warrant.



 
(i)
The registration rights provided under this Section 7 shall not be applicable to
an initial public offering of the Company’s Common Stock, nor for a period of
six (6) months following the initial public offering of the Company’s Common
Stock.



6.  
Maximum Exercise.  The Holder shall not be entitled to exercise this Warrant on
an exercise date nor may the Company exercise its right to give a “Call Notice”
(as defined in Section 7) in connection with that number of shares of Common
Stock which would be in excess of the sum of:  (i) the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates on an exercise
date or Call Date; and (ii) the number of shares of Common Stock issuable upon
the exercise of this Warrant with respect to which the determination of this
limitation is being made on an exercise date or Call Date, which would result in
beneficial ownership by the Holder and its Affiliates of more than 9.99% of the
outstanding Common Stock on such date.  For the purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate exercises which would result in the issuance of more than 9.99%.  The
restriction described in this Section may be waived, in whole or in part, upon
sixty-one (61) days prior notice from the Holder to the Company.  The Holder may
allocate which of the equity of the Company deemed beneficially owned by the
Subscriber shall be included in the 9.99% amount described above and which shall
be allocated to the excess above 9.99%.



7.
 
Call.   The Company shall have the option to "call" the exercise of the Warrant
from time to time, in accordance with and governed by the following:

 
 
(a)
The Company shall exercise the Warrant Call by giving to the Holder a notice of
call upon twenty (20) days written notice (the "Call Notice") during the period
in which the Warrant Call may be exercised.  The effective date of each Call
Notice (the “Call Date”) is the date on which notice is effective under the
notice provision of Section 13 of this Warrant.

 


 
- 9 -

--------------------------------------------------------------------------------

 




 
 
(b)
The Company's right to exercise the Warrant Call shall commence twenty (20)
Trading Days after the actual effective date of a Registration Statement and end
twenty (20) days prior to the Expiration Date.

 
 
(c)
The number of shares of Common Stock to be issued upon exercise of the Warrants
which are subject to a Call Notice must be registered in a Registration
Statement effective from thirty (30) Business Days prior to the Call Date and
through the date such Common Stock is actually delivered to the Warrant Holder
(the “Delivery Date”).

 
 
(d)
A Call Notice may be given by the Company only within ten (10) days after the
Common Stock has had a closing price as reported for the Principal Market (as
defined below) of not less than $2.50 per share for twenty out of thirty
consecutive Trading Days (the “Lookback Period”) with trading volume in excess
of 50,000 shares per day.



 
(e)
For purposes hereof, the Principal Market for the Company shall be as
follows:  If the Company's Common Stock is traded on an exchange or is quoted on
Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital Market or the
American Stock Exchange, LLC, then such exchange shall be the Principal
Market.  If the Company's Common Stock is not traded on an exchange, but is
traded in the over-the-counter market, then that shall be the Principal Market.

 
 
(f)
The Common Stock must be listed on the Principal Market for the Lookback Period
and through the Delivery Date.

 
 
(g)
The Holder shall exercise his Warrant rights and purchase the Called Warrant
Shares and pay for same within twenty (20) days after the Call Date.  If the
Holder fails to timely pay the amount required by the Warrant Call, the
Company’s sole remedy shall be to cancel a corresponding amount of the Holder’s
Warrants.

 
 
(h)
In no event shall a Call Notice be given in connection with the exercise of an
amount of Common Stock which would cause the Holder to exceed the limitation
amount set forth in Section 6.

 
8.
 
Transfer to Comply With the Securities Act of 1933.

 
 
(a)
This Warrant, the Warrant Securities, and all other securities issued or
issuable upon exercise of this Warrant, may not be offered, sold or transferred,
in whole or in part, except in compliance with the Act, and except in compliance
with all applicable state securities statutes.



 
(b)
The Company may cause the following legend, or its equivalent, to be set forth
on each certificate representing the Warrant Securities, or any other security
issued or issuable upon exercise of this Warrant, not theretofore distributed to
the public or sold to underwriters, as defined by the Act, for distribution to
the public pursuant to Section 7 above:



 
- 10 -

--------------------------------------------------------------------------------

 






 
"The securities represented by this Certificate have not been registered under
the Securities Act of 1933 ("the Act") and are 'restricted securities' as that
term is defined in Rule 144 under the Act.  The securities may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the Act or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company."



9.
Fractional Shares.  No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of all or any part of this Warrant.  With
respect to any fraction of a share of any security called for upon any exercise
of this Warrant, the Company shall pay to the Holder an amount in money equal to
that fraction multiplied by the current market value of that share.  The current
market value shall be determined as follows:



 
(i)
if the security at issue is listed on a national securities exchange or admitted
to unlisted trading privileges on such an exchange or listed on the National
Association of Securities Dealers National Market System, the current value
shall be the last reported sale price of that security on such exchange or
system on the last business day prior to the date of the applicable exercise of
this Warrant or, if no such sale is made on such day, the average of the highest
closing bid and lowest asked price for such day on such exchange or system; or



 
(ii)
if the security at issue is not so listed or admitted to unlisted trading
privileges, the current market value shall be the average of the last reported
highest bid and lowest asked prices quoted on the National Association of
Securities Dealers Automated Quotations System or, if not so quoted, then by the
National Quotation Bureau, Inc. on the last business day prior to the day of the
applicable exercise of this Warrant; or



 
(iii)
if the security at issue is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not reported, the current market value
shall be determined in such reasonable manner as may be prescribed from time to
time by the Board of Directors of the Company, subject to the arbitration
procedure as described in Section 15 below if a Holder delivers written notice
to the Company of an objection within thirty (30) days after the Board’s
decision.



10.
Rights of the Holder.  The Holder shall not be entitled to any rights as a
shareholder in the Company by reason of this Warrant, either at law or equity,
except as specifically provided for herein.  The Company covenants, however,
that for so long as this Warrant is at least partially unexercised, it will
furnish any Holder of this Warrant with copies of all reports and communications
furnished to the shareholders of the Company.



11.
Charges Due Upon Exercise.  The Company shall pay any and all issue or transfer
taxes, including, but not limited to, all federal or state taxes, that may be
payable with respect to the transfer of this Warrant or the issue or delivery of
Warrant Securities upon the exercise of this Warrant.



 
- 11 -

--------------------------------------------------------------------------------

 






12.
Warrant Securities to be Fully Paid.  The Company covenants that all Warrant
Securities that may be issued and delivered to a Holder of this Warrant upon the
exercise of this Warrant will be, upon such delivery, validly and duly issued,
fully paid and nonassessable.



13.
Notices.  All notices, certificates, requests, or other similar items provided
for in this Warrant shall be in writing and shall be personally delivered or
deposited in the United States mail, postage prepaid, addressed to the
respective party as indicated in the portions of this Warrant preceding
Section 1.  All notices shall be deemed to be delivered upon personal delivery
or upon the expiration of three (3) business days following deposit in the
United States mail, postage prepaid.  The addresses of the parties may be
changed, and addresses of other Holders and holders of Warrant Securities may be
specified, by written notice delivered pursuant to this Section 13.  The
Company's principal office shall be deemed to be the address provided pursuant
to this Section for the delivery of notices to the Company.



14.
Applicable Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Colorado, and courts located in Colorado shall
have exclusive jurisdiction over all disputes arising hereunder except as
provided in Section 15 hereof.



15.
Dispute Resolution.  The parties shall attempt in good faith to resolve any
controversy or claim arising out of or relating to this Warrant, or the breach,
termination, or validity thereof (a “Dispute”) promptly by negotiation between
the parties.  If a Dispute has not been resolved within thirty (30) days by
negotiation, the parties shall attempt to mediate the Dispute through the
selection of a mutually agreeable mediator who shall conduct such mediation in
confidence.  If a Dispute is not resolved by mediation, then the Dispute shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, except as otherwise provided
herein.  Judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.  The place of arbitration shall be
Denver, Colorado.  Each party shall be responsible for his own attorney fees
incurred during any phase of dispute resolution.  The arbitrator shall apply the
law to the dispute in the same manner as a judge as though the dispute was
before a court of law of the State of Colorado.  The arbitrator shall have the
authority to award any remedy or relief that a court of the State of Colorado
could order or grant, including, without limitation, specific performance of any
obligation created under the Agreement, the issuance of an injunction, or the
imposition of sanctions for abuse or frustration of the arbitration
process.  Notwithstanding the foregoing, the arbitrator shall not have authority
to award punitive damages.  The parties shall take all reasonable steps
necessary to conduct a hearing no later than forty-five (45) days after
submission of the matter to arbitration.  The arbitrator shall render his
decision within fifteen (15) days after the close of the arbitration
hearing.  The arbitration award shall be in writing and shall specify the
factual and legal bases for the award.



 
- 12 -

--------------------------------------------------------------------------------

 




16.
 
Miscellaneous Provisions.

 
 
(a)
Subject to the terms and conditions contained herein, this Warrant shall be
binding on the Company and its successors and shall inure to the benefit of the
original Holder, its successors and assigns and all holders of Warrant
Securities and the exercise of this Warrant in full shall not terminate the
provisions of this Warrant as it relates to holders of Warrant Securities.



 
(b)
If the Company fails to perform any of its obligations hereunder, it shall be
liable to the Holder for all damages, costs and expenses resulting from the
failure, including, but not limited to, all reasonable attorney's fees and
disbursements.



 
(c)
This Warrant cannot be changed or terminated or any performance or condition
waived in whole or in part except by an agreement in writing signed by the party
against whom enforcement of the change, termination or waiver is sought.



 
(d)
If any provision of this Warrant shall be held to be invalid, illegal or
unenforceable, such provision shall be severed, enforced to the extent possible,
or modified in such a way as to make it enforceable, and the invalidity,
illegality or unenforceability shall not affect the remainder of this Warrant.



 
(e)
The Company agrees to execute such further agreements, conveyances, certificates
and other documents as may be reasonably requested by the Holder to effectuate
the intent and provisions of this Warrant.



 
(f)
Paragraph headings used in this Warrant are for convenience only and shall not
be taken or construed to define or limit any of the terms or provisions of this
Warrant.  Unless otherwise provided, or unless the context shall otherwise
require, the use of the singular shall include the plural and the use of any
gender shall include all genders.

 

   
ATTEST:
   OMNI BIO PHARMACEUTICAL, INC.        
  By   
____________________________________
 By   
____________________________________    Bob Ogden     
Edward Larkin
 
Secretary
 
Chief Operating Officer
       

 


 
- 13 -

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF EXERCISE


(To be executed by a Holder desiring to exercise the right to purchase Shares
pursuant to a Warrant.)


The undersigned Holder of a Warrant hereby


(a)
irrevocably elects to exercise the Warrant to the extent of purchasing
_______________ Shares;



(b)
makes payment in full of the aggregate Exercise Price for those Shares in the
amount of $ ___________ by the delivery of immediately available funds in the
amount of $ ________ ;



(c)
requests that certificates evidencing the securities underlying such Shares be
issued in the name of the undersigned, or, if the name and address of some other
person is specified below, in the name of such other person:



 
__________________________________________________


__________________________________________________


__________________________________________________
(Name and address of person other than the
undersigned in whose name Shares are to be registered)


(d)
requests, if the number of Shares purchased are not all the Shares purchasable
pursuant to the unexercised portion of the Warrant, that a new Warrant of like
tenor for the remaining Shares purchasable pursuant to the Warrant be issued and
delivered to the undersigned at the address stated below.

 


 
Dated: _______________________
       
Signature ______________________________________
   
(This signature must conform in all respects
to the name of the Holder as specified on the
face of the Warrant.)
     
 ____________________________________
   
Social Security Number or Employer ID Number
 
 _____________________________________
   
Printed Name
       
 Address:    
_____________________________________
 
_____________________________________





 
- 14 -

--------------------------------------------------------------------------------

 




EXHIBIT B


ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned,, hereby sells, assigns and transfers unto:


Name:    ______________________________________________________
(Please type or print in block letters)


Address: ______________________________________________________

 


the right to purchase  ____________ Shares of Omni Bio Pharmaceutical, Inc. (the
"Company") pursuant to the terms and conditions of the Warrant held by the
undersigned.  The undersigned hereby authorizes and directs the Company (i) to
issue and deliver to the above-named assignee at the above address a new Warrant
pursuant to which the rights to purchase being assigned may be exercised, and
(ii) if there are rights to purchase Shares remaining pursuant to the
undersigned's Warrant after the assignment contemplated herein, to issue and
deliver to the undersigned at the address stated below a new Warrant evidencing
the right to purchase the number of Shares remaining after issuance and delivery
of the Warrant to the above-named assignee.  Except for the number of Shares
purchasable, the new Warrants to be issued and delivered by the Company are to
contain the same terms and conditions as the undersigned's Warrant.  To complete
the assignment contemplated by this Assignment Form, the undersigned hereby
irrevocably constitutes and appoints ____________________________________ as the
undersigned's attorney-in-fact to transfer the Warrants and the rights
thereunder on the books of the Company with full power of substitution for these
purposes.




 
Dated: _______________________________
       
Signature _____________________________________
   
(This signature must conform in all respects
to the name of the Holder as specified on the
face of the Warrant.)
     
 ____________________________________
   
Social Security Number or Employer ID Number
 
_____________________________________
   
Printed Name
       
 Address:    
_____________________________________
 
_____________________________________





- 15 -

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

